                                                                                                             Case 2:20-cv-08035-SVW-JPR Document 164-2 Filed 05/21/21 Page 1 of 4 Page ID
                                                                                                                                              #:4315


                                                                                                              1   ALAN J. KESSEL, Bar No. 130707
                                                                                                                  alan.kessel@troutman.com
                                                                                                              2   JEFFREY M. GOLDMAN, Bar No. 233840
                                                                                                                  jeffrey.goldman@troutman.com
                                                                                                              3   KEVIN A. CRISP, Bar No. 261023
                                                                                                                  kevin.crisp@troutman.com
                                                                                                              4   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                  lauren.grochow@troutman.com
                                                                                                              5   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                  5 Park Plaza, Suite 1400
                                                                                                              6   Irvine, CA 92614-2545
                                                                                                                  Telephone: 949.622.2700
                                                                                                              7   Facsimile: 949.622.2739
                                                                                                              8   Attorneys for Defendant
                                                                                                                  SMART KING LTD., and Defendant and
                                                                                                              9   Counterclaimant FARADAY&FUTURE INC.
                                                                                                             10                        UNITED STATES DISTRICT COURT
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                             11                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                             12                                 WESTERN DIVISION
                                                                              I R V I N E , C A 92614-2545
                                            5 PAR K PLA ZA
                                                             S U I T E 1400




                                                                                                             13
                                                                                                             14   HONG LIU,                                 Case No.2:20-cv-08035-SVW-JPR
                                                                                                             15                  Plaintiff,                 Honorable Stephen V. Wilson
                                                                                                             16         v.                                  DECLARATION OF BRIAN FRITZ
                                                                                                                                                            IN SUPPORT OF EX PARTE
                                                                                                             17   FARADAY&FUTURE INC.,                      APPLICATION TO SEAL
                                                                                                                  SMART KING LTD., JIAWEI                   CERTAIN DOCUMENTS FILED IN
                                                                                                             18   WANG, and CHAOYING DENG,                  SUPPORT OF PLAINTIFF’S
                                                                                                                                                            CROSS MOTION FOR SUMMARY
                                                                                                             19                  Defendants.                JUDGMENT AND OPPOSITION
                                                                                                             20
                                                                                                                                                            Pretrial Conference:   7/19/21
                                                                                                             21 AND RELATED COUNTERCLAIM.                   Trial:                 7/27/21
                                                                                                             22
                                                                                                             23
                                                                                                             24
                                                                                                             25
                                                                                                             26
                                                                                                             27
                                                                                                             28
                                                                                                                    DECL. OF BRIAN FRITZ IN SUPPORT OF EX PARTE APPLICATION TO SEAL CERTAIN DOCUMENTS
                                                                                                                   FILED IN SUPPORT OF PLAINTIFF’S CROSS MOTION FOR SUMMARY JUDGMENT AND OPPOSITION
                                                                                                             Case 2:20-cv-08035-SVW-JPR Document 164-2 Filed 05/21/21 Page 2 of 4 Page ID
                                                                                                                                              #:4316


                                                                                                              1         I, Brian Fritz, declare as follows:
                                                                                                              2         1.     I am Assistant General Counsel at Faraday&Future Inc. (“Faraday
                                                                                                              3   Future”). Smart King Ltd. (“Smart King”; collectively with Faraday Future,
                                                                                                              4   “FF”) is Faraday Future’s indirect parent company and, in my role at Faraday
                                                                                                              5   Future, I have access to Smart King’s books and records.            I have personal
                                                                                                              6   knowledge as to all matters set forth herein, and submit this Declaration in support
                                                                                                              7   of the Ex Parte Application to Seal Certain Documents Filed in Support of Plaintiff
                                                                                                              8   and Counterdefendant Hong Liu’s (“Liu”) Cross Motion for Summary Judgment
                                                                                                              9   and Opposition (the “Cross Motion”).
                                                                                                             10         2.     As detailed below, Exhibits 8, 26, 27, and 28 to the Declaration of
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                             11   Hong Liu (“Liu Declaration”); Paragraph 34 at p. 10 lines 2-9, paragraph 35 at
                                                                                                             12   p. 10 lines 9-14, and paragraph 37 at p. 10 line 26 through p. 11 line 2 of the Liu
                                                                              I R V I N E , C A 92614-2545
                                            5 PAR K PLA ZA
                                                             S U I T E 1400




                                                                                                             13   Declaration; and Exhibit A to the Declaration of Amiad Kushner (“Kushner
                                                                                                             14   Declaration”), filed in support of the Cross Motion, contain information that is
                                                                                                             15   subject to the Stipulated Protective Order that was entered by the Court in this
                                                                                                             16   matter (the “Protective Order” [Dkt. No. 88]), insofar as they “involve
                                                                                                             17   confidential, proprietary, or private information for which special potential from
                                                                                                             18   public disclosure and from use for any purpose other than prosecuting this litigation
                                                                                                             19   may be warranted.” (Protective Order at § 1.1.)
                                                                                                             20         3.     Exhibit 8 to the Liu Declaration is an email chain that Liu produced
                                                                                                             21   and that he appears to have obtained by virtue of his role as a partner at FF’s former
                                                                                                             22   outside counsel, Mayer Brown, as the emails at the top of the chain exclusively are
                                                                                                             23   by and between individuals with an “@mayerbrown.com” email address and by Liu
                                                                                                             24   at his Mayer Brown email address. However, lower in that chain is correspondence
                                                                                                             25   between Mayer Brown and FF’s then in-house counsel, Amanda Walker, wherein
                                                                                                             26   Ms. Walker lists various topics on which FF was seeking legal advice from Mayer
                                                                                                             27   Brown, making the email chain protected by the attorney-client privilege.
                                                                                                             28
                                                                                                                                                              -1-
                                                                                                                    DECL. OF BRIAN FRITZ IN SUPPORT OF EX PARTE APPLICATION TO SEAL CERTAIN DOCUMENTS
                                                                                                                   FILED IN SUPPORT OF PLAINTIFF’S CROSS MOTION FOR SUMMARY JUDGMENT AND OPPOSITION
                                                                                                             Case 2:20-cv-08035-SVW-JPR Document 164-2 Filed 05/21/21 Page 3 of 4 Page ID
                                                                                                                                              #:4317


                                                                                                              1         4.     Exhibit 26 to the Liu Declaration was also produced by Liu and
                                                                                                              2   appears to have been obtained by him during the course of his employment at FF.
                                                                                                              3   The document reflects the amount and terms, including financial terms, of stock
                                                                                                              4   allocated to FF employees who are not parties to the above-captioned litigation.
                                                                                                              5         5.     Exhibit 27 to the Liu Declaration is a privileged document produced
                                                                                                              6   by Liu that Liu appears to have obtained in his role as Faraday Future’s in-house
                                                                                                              7   counsel and as a member of the Smart King Ltd. (“Smart King”) Board of
                                                                                                              8   Directors. This communication is between Liu, in his capacity as in-house counsel
                                                                                                              9   for FF, and Jarret Johnson, another in-house attorney at Faraday Future, and the
                                                                                                             10   subject matter of the communication relates to the provision of legal advice.
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                             11         6.     Exhibit 28 to the Liu Declaration and Exhibit A to the Kushner
                                                                                                             12   Declaration, are both documents that were produced by FF and that FF marked as
                                                                              I R V I N E , C A 92614-2545
                                            5 PAR K PLA ZA
                                                             S U I T E 1400




                                                                                                             13   “CONFIDENTIAL” pursuant to the Stipulated Protective Order entered by the
                                                                                                             14   Court in this action [Dkt No. 88]. Both communications identify and discuss
                                                                                                             15   sensitive aspects of FF’s business operations or strategies on which FF was seeking
                                                                                                             16   guidance from its counsel, making public disclosure of those documents to the
                                                                                                             17   public improper.
                                                                                                             18         7.     Paragraph 34 at p. 10 lines 2-9, paragraph 35 at p. 10 at lines 9-14,
                                                                                                             19   paragraph 36 at p. 10 line 15 through 23, and paragraph 37 at p. 10 line 26 through
                                                                                                             20   p. 11 line 3 of the Liu Declaration, reflect attorney-client privileged
                                                                                                             21   communications that he purportedly made in his role as FF’s General Counsel to
                                                                                                             22   executives at FF.
                                                                                                             23         8.     FF has not publicly disclosed any of the above-referenced documents
                                                                                                             24   or information. Public disclosure of each of the above-referenced documents and
                                                                                                             25   the identified portions of the Liu Declaration would cause FF harm, or, in the case
                                                                                                             26   of Exhibit 26, would cause harm to nonparty FF employees.
                                                                                                             27
                                                                                                             28         //
                                                                                                                                                          -2-
                                                                                                                    DECL. OF BRIAN FRITZ IN SUPPORT OF EX PARTE APPLICATION TO SEAL CERTAIN DOCUMENTS
                                                                                                                   FILED IN SUPPORT OF PLAINTIFF’S CROSS MOTION FOR SUMMARY JUDGMENT AND OPPOSITION
                                                                                                             Case 2:20-cv-08035-SVW-JPR Document 164-2 Filed 05/21/21 Page 4 of 4 Page ID
                                                                                                                                              #:4318


                                                                                                              1         I declare under penalty of perjury that the foregoing is true and correct.
                                                                                                              2   Executed on May 21, 2021 at Los Angeles, California.
                                                                                                              3
                                                                                                              4
                                                                                                                                                                Brian Fritz
                                                                                                              5
                                                                                                              6
                                                                                                              7
                                                                                                              8
                                                                                                              9
                                                                                                             10
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                             11
                                                                                                             12
                                                                              I R V I N E , C A 92614-2545
                                            5 PAR K PLA ZA
                                                             S U I T E 1400




                                                                                                             13
                                                                                                             14
                                                                                                             15
                                                                                                             16
                                                                                                             17
                                                                                                             18
                                                                                                             19
                                                                                                             20
                                                                                                             21
                                                                                                             22
                                                                                                             23
                                                                                                             24
                                                                                                             25
                                                                                                             26
                                                                                                             27
                                                                                                             28
                                                                                                                                                          -3-
                                                                                                                    DECL. OF BRIAN FRITZ IN SUPPORT OF EX PARTE APPLICATION TO SEAL CERTAIN DOCUMENTS
                                                                                                                   FILED IN SUPPORT OF PLAINTIFF’S CROSS MOTION FOR SUMMARY JUDGMENT AND OPPOSITION
